Orders entered December 5, 195-8, in each of the above-entitled actions unanimously reversed on the law, with $20 costs and disbursements to the third-party defendant in each action, and the motions to set aside service of the summons and third-party complaints and to strike out the third-party complaints granted, with $10 costs. A foreign corporation may consent to jurisdiction by designating a person to accept process on its behalf. Such consent and authorization, however, must be clear and unequivocal. The March 19, 1957 letter, upon which the third-party plaintiff predicates his claim of jurisdiction by consent, does not meet this test. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.